Citation Nr: 1144879	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to claimed left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claims.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Initially, the Board notes that the current claims file is a rebuilt claims file, and that the Veteran's service treatment records are not available for review.  An October 1997 letter noted that the previous claims folder had not been found and that the claims file was therefore rebuilt.  A Personnel Information Exchange System (PIES)  request from December 2006 demonstrates that the Veteran's service treatment records were sent to the RO in June 1989, and that no other service treatment records were available to be sent at that time.  

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the previous remand, the Board instructed that the Veteran be afforded a VA examination; such was afforded him in May 2011.  The examination report that has been associated with the claims file appears to be missing the first portion of the report, as it starts: "Carolina during basic training, he fell and sustained an injury to his left knee."  Such a sentence appears to be missing words and appears to begin the report in mid-sentence.  

Moreover, the Board notes that the opinion that the VA examiner gives does not have an adequate rationale to support the conclusion.  The VA examiner concluded that the Veteran's bilateral knee disorders were less likely than not related to service because there was not "adequate documentation to relate the [Veteran's] present bilateral knee problem to his military service."  The VA examiner's rationale does not explain the conclusion he came to, nor does his opinion discuss the Veteran's claimed slip-and-fall accident during 1959, resulting in a collision with the corner of a foot locker, as instructed in the previous remand.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.  In light of these defects, the Board finds that a remand is necessary in order to obtain an addendum opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, VA treatment records from September 2006 are of record.  No further treatment records have been solicited or obtained since that time.  Accordingly, on remand, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any relevant VA treatment records from the Montgomery, Alabama, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2006 and associate those documents with the claims file.

2.  The RO/AMC shall ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorders since discharge from service and which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  The RO/AMC shall obtain a complete copy of the May 2011 VA examination report and associate it with the Veteran's claims file.

4.  Following completion of the above to the extent feasible, the RO/AMC shall furnish the Veteran's claims file to the May 2011 VA examiner in order to provide an addendum to the May 2011 VA examination report.  

The examiner is again asked to render an opinion as to whether it is at least as likely as not that (1) the Veteran has a left knee and right disability; and (2) whether any such left knee or right disability found on examination is etiologically related to his period of active service, to include the asserted injury involving a foot locker.

If it is determined that either knee is etiologically related to the Veteran's period of active service, the examiner is also requested to opine whether it is at least as likely as not that any disability found in the other knee is secondary to the knee determined to be etiologically related to service.  In this regard, it should be determined whether knee found to be etiologically related to service (presumably the left knee) either (a) caused or (b) aggravates (permanently worsens) any knee disability found in the other knee (presumably the right knee).

The VA examiner must specifically address the Veteran's claimed incident in service in his opinion and rationale.  Additionally, the examiner is asked to address the private treatment records from Dr. D. S. in 1996 and 1997, which demonstrate that the Veteran had no complaints of knee pain at that time.  The examiner should also address the Veteran's statements that he lost his Department of Corrections job in 1992 due to bilateral knee pain, and the Department of Corrections records which note no bilateral knee complaints, but complaints of back pain, as well as other records which note that the Veteran's back condition was work-related.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the May 2011 VA examiner is not available to respond, another examiner of similar qualifications may opine as to the above.  If the May 2011 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

